DETAILED ACTION

1.	This action is responsive to the communications filed on 12/31/2020.
2.	Claims 1, 3-12, 14-17, 19, 20, are pending in this application.
3.	Claims 1, 11, 14, 19, 20, have been amended.
4.	Claims 2, 13, 18, have been cancelled.

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, 14-17, 19, 20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 10, 11, 14, 15, 19, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 9,009,313) in view of Prince et al. (US 2017/0230303) and Sharif et al. (US 8,612,284).
	Regarding claim 1, Rice disclosed:
	A routing method, wherein the method comprises: 
receiving an access request from a user, wherein the access request points to a page (Column 4, Lines 30-45, requesting client submits a URL (i.e., access request to a page) to the system. Requesting a user ID and password at the login page. Column 19, Line 62 – Column 20, Line 3, a request for service is received from a user that is typically a message that is addressed to a specific URL); 
obtaining user attribute information of the user based on the access request (Column 20, Lines 4-19, the received request is processed to identify the sender. This is determined from a header of the message or the domain of the “from” address of the sender which would identify the tenant of the system or platform. A data center to which the request should be routed is determined is then dependent on other factors such as the type of service or application requested in the request, the location of the user, the load of the network, and the expected time to service the request (i.e., user attribute information)); 
determining, based on at least a part of the user attribute information and according to a preset rule, a server cluster, wherein the server cluster is configured to provide a service on the page for the user (Column 20, Lines 4-19, the received request is processed to identify the sender. Based on one or more of the user identity and the service requested, a database access or other form of data lookup is performed (e.g., accessing a lookup table, user preference file etc.) to determine the appropriate data center (i.e., server cluster) to which the request should be routed. Column 12, Lines 45-61, Figure 5, login router database comprises sufficient information to arrive at a determination, based on the URL and parameters of the HTTP request, of the application server to which the HTTP request should be sent. As seen in Figure 5, account IDs are mapped to certain databases, databases are mapped to version identifiers, and specific user IDs are mapped to account IDs. As an example using Figure 5, BOB@ALPHA.COM is mapped to ACCT_A (in 506). ACCT_A is mapped to DB5 (in 502). Therefore, requests from BOB@ALPHA.COM would need to be routed to DB5 (i.e., preset rule). Figure 7, showing that DB5 needs to be routed through cluster of App Servers 708. Column 16, Lines 15-25, servicing customers based on their geographic location (i.e., user attribute information)); and 
routing the access request to the server cluster (Column 20, Lines 48-55, after modification of the destination URL, the message is then re-directed to the appropriate data center for servicing. The service/request message is received at the appropriate data center and processed).
While Rice disclosed redirection of requests (Column 20, Lines 48-55), Rice did not explicitly disclose determining whether the access request to the server cluster is a stateless request or a stateful request; routing the access request to the server cluster according to the determination whether the access request to the server cluster is a stateless request or stateful request by: routing the access request to the server cluster 
However, in an analogous art, Prince disclosed determining whether the access request to the server cluster is a stateless request or a stateful request (Paragraph 87, the request is either an HTTP GET request (i.e., stateless) or an HTTP POST request (i.e., stateful) and is transmitted by the proxy server to the origin server);
routing the access request to the server cluster according to the determination whether the access request to the server cluster is a stateless request or stateful request by: routing the access request to the server cluster through redirection using an HTTP status 302 or 301 when the determined access request is a stateless request (Paragraph 85, the redirection module causes the response to include a redirection status code to the origin server directly such as an HTTP response status code 301 or 302, for example if the request is a GET request); and
routing the access request to the server cluster through redirection using an HTTP status 308 or 307 when the determined access request is a stateful request (Paragraph 85, the redirection module causes the response to include a redirection status code to the origin server directly such as an HTTP response status code 307, for example, if the request is a POST request).
One of ordinary skill in the art would have been motivated to combine the teachings of Rice with Prince because the references involve HTTP redirection, and as such, are within the same environment.  
(Prince, Paragraph 179).
While Rice and Prince disclosed user services (Rice, Column 20, Lines 4-19), Rice and Prince did not explicitly disclose to provide a differentiated user service on the page for the user, wherein the differentiated user service comprises one or more of the following for different users: different speeds and different stabilities; and routing the access request to the server cluster based on the differentiated user service.
However, in an analogous art, Sharif disclosed wherein the server cluster (130 – fig. 1) is configured to provide a differentiated user service on the page for the user, wherein the differentiated user service comprises one or more of the following for different users: different speeds and different stabilities (Column 5, Lines 25 – 34, Figure 2, a user has an option to access different storages. For example, a slow (i.e., different speeds) storage can be accessed via a fast traffic connection. A fast (i.e., different speeds) storage can be accessed via a slow traffic connection. Column 6, Lines 9-37, Figure 4, showing the user having an option for a reliable or unreliable storage (i.e., different stabilities));
routing the access request to the server cluster based on the differentiated user service (Figures 2, 4, showing the user accessing the reliable storage 440 through an unreliable traffic connection).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the differentiated services of Sharif with the teachings of Rice and Prince in order to have an efficient mechanism for maintaining a quality of service differentiated cloud storage (Sharif, Column 1, Lines 58-60).
	Regarding claims 14, 19, the claims are substantially similar to claim 1. Claim 14 recites a processor and memory (Rice, Column 22, Lines 36-49, implemented using a processor and memory). Claim 19 recites a non-transitory computer readable medium (Rice, Column 22, Lines 45-49, computer readable medium such as a CD). Therefore, the claims are rejected under the same rationale.
	Regarding claims 3, 15, the limitations of claims 1, 14 have been addressed. Rice, Prince, and Sharif disclosed:
	wherein the obtaining user attribute information of the user based on the access request comprises: obtaining a user identifier of the user based on the access request (Rice, Column 12, Lines 45-61, Figure 5, login router database comprises sufficient information to arrive at a determination, based on the URL and parameters of the HTTP request (i.e., access request), of the application server to which the HTTP request should be sent. As seen in Figure 5, account IDs are mapped to certain databases, databases are mapped to version identifiers, and specific user IDs (i.e., user identifier) are mapped to account IDs. As an example using Figure 5, BOB@ALPHA.COM (i.e., user identifier) is mapped to ACCT_A (in 506). ACCT_A is mapped to DB5 (in 502). Therefore, requests from BOB@ALPHA.COM would need to be routed to DB5 (i.e., preset rule). Figure 7, showing that DB5 needs to be routed through cluster of App Servers 708); and 
obtaining the user attribute information of the user based on the user identifier (Rice, Column 20, Lines 4-19, the received request is processed to identify the sender. This is determined from a header of the message or the domain of the “from” address of the sender which would identify the tenant of the system or platform. A data center to which the request should be routed is determined is then dependent on other factors such as the type of service or application requested in the request, the location of the user, the load of the network, and the expected time to service the request (i.e., user attribute information)).
	Regarding claim 4, the limitations of claim 3 have been addressed. Rice, Prince, and Sharif disclosed:
	wherein the obtaining a user identifier of the user comprises: obtaining the user identifier from an HTTP uniform access layer (Rice, Column 4, Lines 11-29, utilizing a stateless protocol such as an HTTP request. Column 4, Lines 30-55, using a standard system login page that requests their user ID and password. Column 10, Lines 21-25, an HTTP request is received at one of the common set of web servers from a requesting client (i.e., HTTP layer)).
	Regarding claim 5, the limitations of claim 3 have been addressed. Rice, Prince, and Sharif disclosed:
(Rice, Column 4, Lines 30-55, using a standard system login page that requests their user ID and password. Table 1, showing that the user ID is an email address).
	Regarding claim 6, the limitations of claim 1 have been addressed. Rice, Prince, and Sharif disclosed:
	wherein the user attribute information comprises at least one of the following: a level attribute of the user, a national attribute of the user, a country attribute of the user, a geographical location attribute of the user, and historical behavior data of the user (Rice, Column 20, Lines 4-19, the received request is processed to identify the sender. This is determined from a header of the message or the domain of the “from” address of the sender which would identify the tenant of the system or platform. A data center to which the request should be routed is determined is then dependent on other factors such as the type of service or application requested in the request, the location of the user, the load of the network, and the expected time to service the request (i.e., user attribute information)).
	 Regarding claim 10, the limitations of claim 1 have been addressed. Rice, Prince, and Sharif disclosed:
	wherein the routing the access request to the server cluster comprises: routing the access request to the server cluster through redirection (Rice, Column 17, Lines 33-55, a redirect process is utilized to direct the user service request to the correct data center).
	Regarding claims 11, 20, the limitations of claims 1, 19, have been addressed. Rice, Prince, and Sharif disclosed:
	wherein the differentiated service is determined based on a level of attribute of the user, wherein the level of attribute of the user comprises at least one of a high level, an intermediary level, a basic level, a registered user, an unregistered user, a paying user, or a non-paying user (Rice, Column 14, Lines 36-48, Figure 8, login router database routes login requests based on class of service rather than system version. The common system subscribers are associated with a set of application servers and a set of databases, while a set of preferred customers would be associated with different servers and databases. A subscribing customer pays extra fees to keep their status as a preferred customer (i.e., paying user), or particular important accounts can stay on preferred stats for no extra charge (i.e., non-paying)).


	Claims 7, 8, 12, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 9,009,313) in view of Prince et al. (US 2017/0230303), Sharif et al. (US 8,612,284), and Sullivan et al. (US 2008/0201413).
	Regarding claims 7, 16, the limitations of claims 1, 14, have been addressed. Rice, Prince, and Sharif disclosed:
	wherein the determining, based on at least a part of the user attribute information and according to a preset rule, a server cluster comprises: querying a preset correspondence table of a user attribute and the server cluster (Rice, Column 12, Lines 45-61, Figure 5, login router database comprises sufficient information to arrive at a determination, based on the URL and parameters of the HTTP request, of the application server to which the HTTP request should be sent. As seen in Figure 5, account IDs are mapped to certain databases, databases are mapped to version identifiers, and specific user IDs are mapped to account IDs. As an example using Figure 5, BOB@ALPHA.COM is mapped to ACCT_A (in 506). ACCT_A is mapped to DB5 (in 502). Therefore, requests from BOB@ALPHA.COM would need to be routed to DB5 (i.e., preset rule). Figure 7, showing that DB5 needs to be routed through cluster of App Servers 708. Column 16, Lines 15-25, servicing customers based on their geographic location (i.e., user attribute information)); and 
determining the server cluster based on a query result (Rice, Figure 7, showing that DB5 needs to be routed through cluster of App Servers 708. Column 16, Lines 15-25, servicing customers based on their geographic location (i.e., user attribute information)).
	Rice, Prince, and Sharif did not explicitly disclose querying a preset correspondence table based on the user attribute information.
However, in an analogous art, Sullivan disclosed querying a preset correspondence table based on the user attribute information (Paragraph 30, web site hosts maintain numerous servers throughout the country and world, each server providing the web site for the company. To provide the fastest connection, users are optimally connected to the geographically closest server to them. Paragraph 31, analyzing internet requests by submitted by users and resolving the geographical location of the origin of the request and directing the request to the desired web page at the closest available server to the requestor. Paragraph 112, searching the database to determine which results to display based on the zip code of the user).
	One of ordinary skill in the art would have been motivated to combine the teachings of Rice, Prince, and Sharif with Sullivan because the references involve serving requests based on geographic location, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the querying based on user attribute information of Sullivan with the teachings of Rice, Prince, and Sharif in order to improve the efficient use of the internet infrastructure (Sullivan, Paragraph 43).
	Regarding claim 8, the limitations of claim 1 have been addressed. Rice, Prince, and Sharif did not explicitly disclose:
	wherein the determining, based on at least a part of the user attribute information and according to a preset rule, a server cluster comprises: performing calculation based on an attribute value in the user attribute information; and obtaining the server cluster based on a calculation result.  
	However, in an analogous art, Sullivan disclosed performing calculation based on an attribute value in the user attribute information; and obtaining the server cluster based on a calculation result (Paragraph 30, web site hosts maintain numerous servers throughout the country and world, each server providing the web site for the company. To provide the fastest connection, users are optimally connected to the geographically closest server to them. Paragraph 31, analyzing internet requests by submitted by users and resolving the geographical location of the origin of the request and directing the request to the desired web page at the closest available server to the requestor. In order to accomplish this, the user’s geographic location is determined and the closest available server is determined by distance between the user and the server (i.e., calculations). If not the geographic location, the closest server is based on one that requires the fewest hops to reach (i.e., calculations)). 
One of ordinary skill in the art would have been motivated to combine the teachings of Rice, Prince, and Sharif with Sullivan because the references involve serving requests based on geographic location, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the performing calculations of Sullivan with the teachings of Rice, Prince, and Sharif in order to improve the efficient use of the internet infrastructure (Sullivan, Paragraph 43).	
Regarding claim 12, the limitations of claim 1 have been addressed. Rice, Prince, and Sharif did not explicitly disclose:
wherein the server cluster is located in a country and/or a region designated by a country of the user.
However, in an analogous art, Sullivan disclosed wherein the server cluster is located in a country and/or a region designated by a country of the user (Paragraph 30, web site hosts maintain numerous servers throughout the country and world, each server providing the web site for the company. To provide the fastest connection, users are optimally connected to the geographically closest server to them. Paragraph 31, analyzing internet requests by submitted by users and resolving the geographical location of the origin of the request and directing the request to the desired web page at the closest available server to the requestor).
One of ordinary skill in the art would have been motivated to combine the teachings of Rice, Prince, and Sharif with Sullivan because the references involve serving requests based on geographic location, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the server cluster located in a country of Sullivan with the teachings of Rice, Prince, and Sharif in order to improve the efficient use of the internet infrastructure (Sullivan, Paragraph 43).


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 9,009,313) in view of Prince et al. (US 2017/0230303), Sharif et al. (US 8,612,284), Sullivan et al. (US 2008/0201413), and Paramasivam (US 2018/0359311).
	Regarding claim 9, the limitations of claim 8 have been addressed. Rice, Prince, Sharif, and Sullivan did not explicitly disclose:
	wherein the performing calculation based on an attribute value in the user attribute information, and determining the server cluster based on a calculation result comprises: obtaining a weight of each user attribute; performing weight calculation based on the weight; and determining the server cluster based on a weight calculation result.
(Paragraph 309, the weighting engine assigns weights based on a distance between the appliance and the server providing the service. The weighting engine determines a geographic location for the appliances a-n. The weighting engine uses the received metadata to determine the geographic location of the servers providing the services. The weighting engine determines the distance between each appliance and each service based on the geographic locations. The weighting engine then assigns a weight based on the distance or the response time and can rank the results).
One of ordinary skill in the art would have been motivated to combine the teachings of Rice, Prince, Sharif, and Sullivan with Paramasivam because the references involve serving requests based on geographic location, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weights of Paramasivam with the teachings of Rice, Prince, Sharif, and Sullivan in order to efficiently provide services for instances that are distributed (Paramasivam, Paragraph 3).



	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 9,009,313) in view of Prince et al. (US 2017/0230303), Sharif et al. (US 8,612,284), Sullivan et al. (US 2008/0201413), and Paramasivam (US 2018/0359311).
	Regarding claim 17, the limitations of claim 14 have been addressed. Rice, Prince, and Sharif did not explicitly disclose:
	wherein the determining, based on at least a part of the user attribute information and according to a preset rule, a server cluster comprises: obtaining a weight of each user attribute; performing weight calculation based on the weight; and determining the server cluster based on a weight calculation result.
	However, in an analogous art, Paramasivam disclosed the determining, based on at least a part of the user attribute information and according to a preset rule, a server cluster comprises: obtaining a weight of each user attribute; performing weight calculation based on the weight; and determining the server cluster based on a weight calculation result (Paragraph 309, the weighting engine assigns weights based on a distance between the appliance and the server providing the service. The weighting engine determines a geographic location for the appliances a-n. The weighting engine uses the received metadata to determine the geographic location of the servers providing the services. The weighting engine determines the distance between each appliance and each service based on the geographic locations. The weighting engine then assigns a weight based on the distance or the response time and can rank the results).
One of ordinary skill in the art would have been motivated to combine the teachings of Rice, Prince, and Sharif with Paramasivam because the references involve 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weights of Paramasivam with the teachings of Rice, Prince, and Sharif in order to efficiently provide services for instances that are distributed (Paramasivam, Paragraph 3).

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C NGUYEN whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451